EXHIBIT 10.5
 
NOTE PURCHASE
 
AGREEMENT
 
Dated as of August 12, 2013
 
by and between
 
AMBIENT CORPORATION
 
and
 
VICIS CAPITAL MASTER FUND
 
 
 
1

--------------------------------------------------------------------------------

 
 
NOTE PURCHASE AGREEMENT
 
This NOTE PURCHASE AGREEMENT dated as of August 12, 2013 (this “Agreement”) by
and between Ambient Corporation, a Delaware corporation (the “Company”), and
Vicis Capital Master Fund, a series of the Vicis Capital Master Series Trust, a
trust formed under the laws of the Cayman Islands (“Vicis” or the “Purchaser”).
 
WHEREAS, the Company wishes to undertake a financing, and pursuant to the terms
and conditions of this Agreement, the Company wishes to issue and sell to the
Purchaser, and the Purchaser wishes to acquire from the Company, senior secured
notes of the Company having an aggregate principal amount of up to Five Million
Dollars ($5,000,000) in the form of Exhibit A attached hereto (each, a “Note”,
and collectively, the “Notes”).
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
ARTICLE I
PURCHASE AND SALE OF NOTES
 
Section 1.1 Purchase and Sale of Notes. Upon the following terms and conditions,
the Company shall issue, sell and deliver to the Purchaser, and the Purchaser
shall purchase from the Company, the Notes, in exchange for $5,000,000 (the
“Purchase Price”). The Company and the Purchaser are executing and delivering
this Agreement in accordance with and in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the U.S. Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”), including Regulation D (“Regulation D”), and/or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.
 
Section 1.2 Release.
 
(a) Upon the Company’s written certification to the Purchaser that its Available
Cash (as defined below) is less than $500,000 (each such instance being a
“Release Condition”), the Company shall be entitled to receive from the
Purchaser the sum of $500,000 (a “Release Amount”) and the Purchaser shall be
entitled to the issuance of a Note in the principal amount of $500,000. As used
herein, the term “Available Cash” shall mean the aggregate amount of all
immediately available funds that the Company has access to in bank accounts in
its name. As soon as reasonably practicable after the Company provides such
written certification to the Purchaser that a Release Condition exists, but in
any event within five (5) business days thereafter, the Purchaser shall
cooperate with the Company to transfer a Release Amount to an account identified
by the Company, and the Company shall issue and deliver to the Purchaser a Note.
The aggregate principal amount of the Notes issued hereunder shall not exceed
the Purchase Price.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding anything to the contrary contained herein, if the entire
Purchase Price has not been funded by 5:00 p.m. Eastern Time on June 30, 2014
(the “Termination Time”), and the Purchaser and Company have not mutually agreed
to extend such Termination Time to a later time, the Purchaser shall not be
obligated to fund any additional portions of the Purchase Price to the Company.
 
(c) Each of the parties hereto acknowledges and agrees that irreparable damage
would occur in the event that any of the provisions of this Section 1.2 were not
performed by the Company, on the one hand, or the Purchaser on the other hand,
in accordance with the terms hereof or were otherwise breached by the Company,
on the one hand, or the Purchaser on the other hand. The parties further agree
that the Purchaser or the Company, as the case may be, shall be entitled to an
injunction or injunctions to prevent breaches of the provisions hereof and to
compel specific performance of the terms hereof, in addition to any other remedy
at law or equity.
 
Section 1.3 Company Security Agreement. All of the obligations of the Company
under the Transaction Documents shall be secured by a lien on all the personal
property and assets of the Company now existing or hereinafter acquired granted
pursuant to that certain Security Agreement dated August 12, 2013 between the
Company and Vicis (“Security Agreement”), which, except for Permitted Liens (as
hereinafter defined), shall be a first lien. The parties acknowledge and agree
that the term “Obligations” as defined in the Security Agreement includes all of
the obligations of the Company to the Purchaser under the Transaction Documents.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
Section 2.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser, as of the date hereof and as of each
date a Note is issued to the Purchaser hereunder (each a “Closing Date”) (except
as set forth on the Schedule of Exceptions delivered to the Purchaser with each
numbered Schedule corresponding to the section number herein or in the
Commission Documents (as defined below), as follows:
 
(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary except for
any jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect. For the purposes of this
Agreement, “Material Adverse Effect” means (i) any material adverse effect on
the business, operations, properties, or financial condition of the Company or
its Subsidiaries; (ii) any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
timely perform any of its obligations under this Agreement in any material
respect; (iii) any material adverse effect on the legality, validity or
enforceability of any Transaction Documents. No proceeding or action has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform its obligations under this Agreement,
the Notes, the Security Agreement, and each of the other agreements or
instruments entered into, or delivered, by the parties hereto in connection with
the transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue and sell the Notes in accordance with the terms hereof.
The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated thereby,
including, without limitation, the issuance of the Notes, have been duly and
validly authorized by all necessary corporate action, and no further consent or
authorization of the Company, its Board of Directors or stockholders is
required. When executed and delivered by the Company, each of the Transaction
Documents shall constitute a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.
 
(c) Capitalization. The authorized capital stock of the Company, the number of
shares of such capital stock issued and outstanding, and the number of shares of
capital stock reserved for issuance upon the exercise or conversion of all
outstanding warrants, stock options, restricted stock units and other securities
issued by the Company, as of the date hereof, are set forth on Schedule 2.1(c)
hereto. All of the outstanding shares of the Common Stock and each other
outstanding security of the Company have been duly and validly authorized and
validly issued, fully paid and nonassessable and were issued in accordance with
the registration or qualification provisions of the Securities Act, or pursuant
to valid exemptions therefrom. Except as set forth in Schedule 2.1(c), no shares
of Common Stock or any other security of the Company are entitled to preemptive
rights, registration rights, rights of first refusal or similar rights and there
are no outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company. Furthermore, there are no contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
securities or rights convertible into, or exercisable or exchangeable for,
shares of capital stock of the Company. The Company is not a party to or bound
by any agreement or understanding granting registration or anti-dilution rights
to any person with respect to any of its equity or debt securities. The Company
is not a party to, and it has no knowledge of, any agreement or understanding
restricting the voting or transfer of any shares of the capital stock of the
Company. Except as set forth in Schedule 2.1(c), (i) There are no outstanding
debt securities, or other form of material debt of the Company, (ii) there are
no contracts, commitments, understandings, agreements or arrangements under
which the Company is required to register the sale of any of their securities
under the Securities Act, and (iii) there are no outstanding securities of the
Company which contain any redemption or similar provisions, and there are no
contracts, commitments, understandings, agreements or arrangements by which the
Company is or may become bound to redeem a security of the Company. Any Person
(defined below) with any right to purchase securities of the Company that would
be triggered as a result of the transactions contemplated hereby or by any of
the other Transaction Documents has irrevocably waived all such rights or the
time for the exercise of such rights has passed. There are no options, warrants
or other outstanding securities of the Company (including, without limitation,
any equity securities issued pursuant to any Company Plan) the vesting of which
will be accelerated by the transactions contemplated hereby or by any of the
other Transaction Documents. None of the transactions contemplated by this
Agreement or by any of the other Transaction Documents shall cause, directly or
indirectly, the acceleration of vesting of any options issued pursuant the
Company’s stock option plans. Except as set forth in Schedule 2.1(c), the
Company does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement. For purposes of this Agreement,
“Person” shall mean an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind. The parties agree that for purposes of this
Section 2.1(c), only matters disclosed on Schedule 2.1(c) will be deemed
disclosed for purposes of this Agreement, notwithstanding the fact such matter
may be also disclosed in a Commission Document.
 
 
4

--------------------------------------------------------------------------------

 
 
(d) Issuance of Notes. The Notes to be issued at each Closing have been duly
authorized by all necessary corporate action. When paid for or issued in
accordance with the terms hereof, the Notes shall be validly issued and
outstanding, free and clear of all liens, encumbrances and rights of refusal of
any kind. All payments due under the Notes shall be senior to all other
Indebtedness of the Company and any Subsidiary.
 
(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the performance by the Company of its obligations
under the Notes, and the consummation by the Company of the transactions
contemplated hereby and thereby, (including, without limitation, the issuance of
the Notes as contemplated hereby) do not and will not (i) violate or conflict
with any provision of the Company’s Certificate of Incorporation (the
“Certificate”) or Bylaws (the “Bylaws”), each as amended to date, or any
certificate of designations, preferences or rights of any series of preferred
stock of the Company; (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any subsidiary except pursuant to the Security Agreement, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party or by which
the Company’s properties or assets are bound, or (iii) result in a violation of
any federal, state, local or foreign statute, rule, regulation, order, judgment
or decree (including federal and state securities laws and regulations and
regulations of each trading market on which the Common Stock of the Company is
listed, quoted or traded on the date hereof (each a “Trading Market”) applicable
to the Company or by which any property or asset of the Company are bound or
affected, except, with respect to clauses (ii) and (iii) above for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect (excluding with respect to federal securities laws ). The Company
is not required to obtain any consent, waiver, authorization or order of, give
any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority, self-regulatory
organization, or other Person in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than (i) filings
required under the Exchange Act (as hereinafter defined) to disclose the
existence of the transactions contemplated by this Agreement and (ii) the filing
of Form D with the Commission and such filings as are required to be made under
applicable state securities laws. The Company is unaware of any facts or
circumstances which might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence.
 
 
5

--------------------------------------------------------------------------------

 
 
(f) Commission Documents, Financial Statements. The Common Stock of the Company
is registered pursuant to Section 12(b) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the Company, for the two years preceding
the date hereof, has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Commission pursuant to the
reporting requirements of the Exchange Act. At the times of their respective
filings, all of the aforementioned reports, schedules, forms, statements and
other documents required to be filed by it with the Commission, including,
without limitation, the Form 10-K for the fiscal year ended December 31, 2012
(the “Form 10-K” and, together with the Quarterly Report on Form 10-Q for the
quarter ended March 31, 2013, and the Current Reports on Forms 8-K and 8-K/A
filed on each of June 6, 2013, June 11, 2013, June 19, 2013, June 25, 2013, June
28, 2013, July 2, 2013, and July 3, 2013, the “Commission Documents”) complied
in all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Each registration statement and any amendment thereto
filed by the Company during the two years preceding the date hereof pursuant to
the Securities Act and the rules and regulations thereunder, as of the date such
statement or amendment became effective, complied as to form in all material
respects with the Securities Act and did not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein not misleading; and
each prospectus filed pursuant to Rule 424(b) under the Securities Act, as of
its issue date and as of the closing of any sale of securities pursuant thereto
did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the Commission Documents complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission. Such financial statements have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or year-end adjustments or may be condensed or summary statements),
and fairly present in all material respects the financial position of the
Company and its Subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
(g) Subsidiaries. Except as set forth on Schedule 2.1(g), the Company does not
have any subsidiaries (each a “Subsidiary”) or own securities of any kind in any
other entity. All of the outstanding shares of capital stock of each Subsidiary
have been duly authorized and validly issued, and are fully paid and
nonassessable. There are no outstanding preemptive, conversion or other rights,
options, warrants or agreements granted or issued by or binding upon any
Subsidiary for the purchase or acquisition of any shares of capital stock of
such Subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital stock. Neither
the Company nor any Subsidiary is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence. Neither the Company
nor any Subsidiary is party to, nor has any knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of any
Subsidiary.
 
 
6

--------------------------------------------------------------------------------

 
 
(h) No Material Adverse Change. Since December 31, 2012, the Company has not
experienced or suffered any Material Adverse Effect, except as disclosed in the
Commission Documents.
 
(i) No Undisclosed Liabilities. The Company has not incurred any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Company’s business or which, individually or in
the aggregate, are not reasonably likely to have a Material Adverse Effect.
 
(j) No Undisclosed Events or Circumstances. Since December 31, 2012, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, which, under Exchange
Act, Securities Act, or rules or regulations of any Trading Market, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.
 
(k) Indebtedness. Schedule 2.1(k) hereto sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company, or Indebtedness
for which the Company has commitments, unless previously disclosed in the
Commission Documents. For the purposes of this Agreement, “Indebtedness” shall
mean (i) all indebtedness for borrowed money, (ii) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business),
(iii) all reimbursement or payment obligations with respect to letters of
credit, surety bonds and other similar instruments, (iv) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, change, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above. For the purposes of this
Agreement, “Contingent Obligation” shall mean, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto. The Company
is not in violation of any term of any agreement relating to, or in default with
respect to, any Indebtedness, except any such violations or defaults as,
individually or in the aggregate, would not have a Material Adverse Effect. The
Company is not a party to any contract, agreement or instrument relating to any
Indebtedness, the performance of which, in the judgment of the Company’s
officers, has or is expected to have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
 
(l) Title to Assets. The Company has good and valid title to all of its real and
personal property, free and clear of any mortgages, pledges, charges, liens,
security interests or other encumbrances (“Liens”). Any Permitted Liens do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property. Any leases of the
Company are valid and subsisting and in full force and effect with which the
Company is in compliance.
 
(m) Actions Pending. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Common Stock or the Company, any Subsidiary
or any of their respective officers, directors or properties before or by any
court, arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign) or Trading Market (collectively, an
“Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Notes or (ii) could,
if there were an unfavorable decision, have or reasonably be expected to result
in a Material Adverse Effect. To the Company’s knowledge, neither the Company
nor any Subsidiary, nor any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act. There is no action, suit, claim, investigation, arbitration,
alternate dispute resolution proceeding or other proceeding pending or, to the
knowledge of the Company, threatened against or involving the Company or any of
its properties or assets, which individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Company or any
officers or directors of the Company in their capacities as such, which
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
(n) Compliance.
 
(i) Neither the Company nor the Subsidiary (A) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (B) is in violation of any order of any
court, arbitrator or governmental body, or (C) is in violation of any of the
provisions of its certificate or articles of incorporation, bylaws or other
organizational or charter documents.
 
 
8

--------------------------------------------------------------------------------

 
 
(ii) The business of the Company has been and is presently being conducted in
accordance with all applicable foreign, federal, state and local governmental
laws, rules, regulations and ordinances (including, without limitation, the
rules and regulations of applicable communications and energy regulatory
authorities), except such that, individually or in the aggregate, the
noncompliance therewith could not reasonably be expected to have a Material
Adverse Effect. The Company has all franchises, permits, licenses, consents and
other governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, and the Company
has not received any notice of proceedings relating to the revocation or
modification of any of the foregoing.
 
(o) Taxes. The Company has accurately prepared and filed all federal, state and
other tax returns required by law to be filed by it, has paid or made provisions
for the payment of all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the financial statements of
the Company for all current taxes and other charges to which the Company is
subject and which are not currently due and payable. None of the federal income
tax returns of the Company have been audited by the Internal Revenue Service.
The Company has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the Company for any period, nor of any
basis for any such assessment, adjustment or contingency.
 
(p) Certain Fees. The Company has not employed any broker or finder or incurred
any liability for any brokerage or investment banking fees, commissions,
finders’ structuring fees, financial advisory fees or other similar fees in
connection with the Transaction Documents. The Purchaser shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section incurred
by the Company that may be due in connection with the transactions contemplated
by this Agreement. The Company shall pay, and hold the Purchaser harmless
against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any claim
for any such fees created or incurred by the Company.
 
(q) Disclosure. The Company understands and confirms that the Purchaser will
rely on the foregoing representations in effecting transactions in securities of
the Company. Neither the representations and warranties contained in Section 2.1
of this Agreement or the Schedules hereto nor any other documents, certificates,
instruments or other information furnished to the Purchaser by or on behalf of
the Company in connection with the transactions contemplated by this Agreement
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made herein or therein, in the light
of the circumstances under which they were made herein or therein, not
misleading.
 
 
9

--------------------------------------------------------------------------------

 
 
(r) Intellectual Property. The Company and its Subsidiaries own or possess the
rights to use all patents, trademarks, domain names (whether or not registered)
and any patentable improvements or copyrightable derivative works thereof,
websites and intellectual property rights relating thereto, service marks, trade
names, copyrights, licenses and authorizations which are necessary for the
conduct of its business as now conducted (collectively, the “Intellectual
Property Rights”) without any conflict with the rights of others, except any
failures as, individually or in the aggregate, are not reasonably likely to have
a Material Adverse Effect. Neither the Company nor any Subsidiary has received a
written notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company and its Subsidiaries have taken reasonable measures
to protect the value of the Intellectual Property Rights.
 
(s) Environmental Compliance. The Company has obtained all material approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any Environmental Laws. “Environmental Laws”
shall mean all applicable laws relating to the protection of the environment
including, without limitation, all requirements pertaining to reporting,
licensing, permitting, controlling, investigating or remediating emissions,
discharges, releases or threatened releases of hazardous substances, chemical
substances, pollutants, contaminants or toxic substances, materials or wastes,
whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature. Except for such
instances as would not individually or in the aggregate have a Material Adverse
Effect and to the knowledge of the Company, there are no past or present events,
conditions, circumstances, incidents, actions or omissions relating to or in any
way affecting the Company that violate or may violate any Environmental Law
after the Closing Date or that may give rise to any environmental liability, or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study or investigation (i) under any Environmental Law, or (ii) based
on or related to the manufacture, processing, distribution, use, treatment,
storage (including without limitation underground storage tanks), disposal,
transport or handling, or the emission, discharge, release or threatened release
of any hazardous substance.
 
 
10

--------------------------------------------------------------------------------

 
 
(t) Books and Records; Internal Accounting and Disclosure Controls. The records
and documents of the Company accurately reflect in all material respects the
information relating to the business of the Company, the location of its assets,
and the nature of all transactions giving rise to the obligations or accounts
receivable of the Company. The Company maintains a system of internal accounting
controls sufficient, in the judgment of the Company’s board of directors, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences. The Company has established disclosure controls
and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for
the Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the Exchange Act, as the case may be, is being prepared.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s controls and procedures as of the date prior to the filing date of the
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal control over financial
reporting (as such term is defined in Item 308 of Regulation S-K under the
Exchange Act) or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s internal controls. The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with United States GAAP and the applicable
requirements of the Exchange Act.
 
(u) Material Agreements. Except for the Transaction Documents (with respect to
clause (i) only), as disclosed in the Commission Documents or as set forth on
Schedule 2.1(u) hereto, or as would not be reasonably likely to have a Material
Adverse Effect, (i) the Company has performed all obligations required to be
performed by it to date under any written or oral contract, instrument,
agreement, commitment, obligation, plan or arrangement, filed or required to be
filed with the Commission (the “Material Agreements”), (ii) the Company has not
received any notice of default under any Material Agreement, (iii) the Company
is not in default under any Material Agreement now in effect, and no event has
occurred or circumstance exists that (with or without notice or lapse of time)
may contravene, conflict with or result in a violation or breach of, or give the
Company or any other entity the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify any Material Agreement, (iv) each Material Agreement is in
full force and effect and is valid and enforceable in accordance with its terms.
 
(v) Transactions with Affiliates. There are no loans, leases, agreements,
contracts, royalty agreements, management contracts or arrangements or other
continuing transactions between (a) the Company or any of its customers or
suppliers on the one hand, and (b) on the other hand, any officer, employee,
consultant or director of the Company, or any person owning at least 5% of the
outstanding capital stock of the Company or any member of the immediate family
of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder which, in each case, is required
to be disclosed in the Commission Documents or in the Company’s most recently
filed definitive proxy statement on Schedule 14A, that is not so disclosed in
the Commission Documents or in such proxy statement.
 
 
11

--------------------------------------------------------------------------------

 
 
(w) Securities Act of 1933. Based in material part upon the representations
herein of the Purchaser, the Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Notes hereunder (except in the case of state securities
laws, for any failures to comply that, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect). Assuming the accuracy of
the representations and warranties in Section 2.2 hereof, no registration under
the Securities Act is required for the offer and sale of the Notes by the
Company to the Purchaser as is contemplated hereby. Neither the Company nor
anyone acting on its behalf, directly or indirectly, has or will sell, offer to
sell or solicit offers to buy any of the Notes or similar securities to, or
solicit offers with respect thereto from, or enter into any negotiations
relating thereto with, any Person, or has taken or will take any action so as to
either (i) bring the issuance and sale of any of the Notes under the
registration provisions of the Securities Act or applicable state securities
laws, or (ii) trigger shareholder approval provisions under the rules or
regulations of any Trading Market. Neither the Company nor any of its
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Notes.
 
(x) Employees. The Company is not a party to any collective bargaining
arrangements or agreements covering any of its employees, nor does it employ any
member of a union. The Company does not have any employment contract, agreement
regarding proprietary information, non-competition agreement, non-solicitation
agreement, confidentiality agreement, or any other similar contract or
restrictive covenant, relating to the right of any officer, employee or
consultant to be employed or engaged by the Company required to be disclosed in
the Commission Documents that is not so disclosed. Neither the Company, nor any
employee to the knowledge of the Company, is in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant. The Company is in compliance with all
federal, state, local and foreign laws and regulations respecting employment and
employment practices, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect. No
officer, consultant or key employee of the Company whose termination, either
individually or in the aggregate, would be reasonably likely to have a Material
Adverse Effect, has terminated or, to the knowledge of the Company, has any
present intention of terminating his or her employment or engagement with the
Company. No material labor dispute exists or, to the knowledge of the Company,
is imminent with respect to any of the employees of the Company which could
reasonably be expected to result in a Material Adverse Effect.
 
(y) Absence of Certain Developments. Since December 31, 2012, the Company has
not:
 
(i) issued any stock, bonds or other corporate securities or any right, options
or warrants with respect thereto, except pursuant to the Company’s stock
incentive plans or the exercise or conversion of securities outstanding as of
such date;
 
 
12

--------------------------------------------------------------------------------

 
 
(ii) borrowed any amount in excess of $100,000 or incurred or become subject to
any other liabilities in excess of $100,000 (absolute or contingent) except
current liabilities incurred in the ordinary course of business which are
comparable in nature and amount to the current liabilities incurred in the
ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of the business of
the Company;
 
(iii) discharged or satisfied any lien or encumbrance in excess of $100,000 or
paid any obligation or liability (absolute or contingent) in excess of $100,000,
other than current liabilities paid in the ordinary course of business;
 
(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock, in each
case in excess of $50,000 individually or $100,000 in the aggregate;
 
(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, in each case in excess of $100,000, except in the ordinary
course of business;
 
(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights in excess of $100,000, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of business
or to the Purchaser or their representatives;
 
(vii) suffered any material losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;
 
(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;
 
(ix) made capital expenditures or commitments therefor that aggregate in excess
of $100,000;
 
(x) entered into any material transaction, whether or not in the ordinary course
of business which has not been disclosed in the Commission Documents;
 
(xi) made charitable contributions or pledges in excess of $10,000;
 
(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;
 
(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment;
 
(xiv) altered its method of accounting;
 
 
13

--------------------------------------------------------------------------------

 
 
(xv) issued any equity securities to any officer, director or affiliate, except
pursuant to existing Company stock incentive plans;
 
(xvi) taken any steps to seek protection pursuant to any bankruptcy or similar
law; or
 
(xvii) entered into an agreement, written or otherwise, to take any of the
foregoing actions.
 
(z) Investment Company Act Status. The Company is not, and immediately after
receipt of payment for the Notes will not be, an “investment company”, an
“affiliated person” of, “promoter” for or “principal underwriter” for, or an
entity “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
 
(aa) ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan (as defined below) by the Company which is or
would be materially adverse to the Company. The execution and delivery of this
Agreement and the issuance and sale of the Notes will not involve any
transaction which is subject to the prohibitions of Section 406 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or in connection
with which a tax could be imposed pursuant to Section 4975 of the Internal
Revenue Code of 1986, as amended, provided that, if any of the Purchaser, or any
person or entity that owns a beneficial interest in any of the Purchaser, is an
“employee pension benefit plan” (within the meaning of Section 3(2) of ERISA)
with respect to which the Company is a “party in interest” (within the meaning
of Section 3(14) of ERISA), the requirements of Sections 407(d)(5) and 408(e) of
ERISA, if applicable, are met. As used in this Section 2.1(aa), the term “Plan”
shall mean an “employee pension benefit plan” (as defined in Section 3 of ERISA)
which is or has been established or maintained, or to which contributions are or
have been made, by the Company or by any trade or business, whether or not
incorporated, which, together with the Company, is under common control, as
described in Section 414(b) or (c) of the Code.
 
(bb) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Notes pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act in a manner that would prevent the Company from selling the
Notes pursuant to Regulation D and Rule 506 thereof under the Securities Act,
nor will the Company or any of its affiliates or subsidiaries take any action or
steps that would cause the offering of the Notes to be integrated with other
offerings. The Company does not have any registration statement pending before
the Commission or currently under the Commission’s review.
 
(cc) Sarbanes-Oxley Act. The Company is in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the
rules and regulations promulgated thereunder, that are effective and presently
applicable to the Company and intends to comply with other applicable provisions
of the Sarbanes-Oxley Act, and the rules and regulations promulgated thereunder,
upon the effectiveness and applicability of such provisions with respect to the
Company.
 
 
14

--------------------------------------------------------------------------------

 
 
(dd) [Intentionally Omitted].
 
(ee) [Intentionally Omitted].
 
(ff) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage of at least $10 million. To the best of Company’s
knowledge, such insurance contracts and policies are accurate and complete.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.
 
(gg) Solvency. After giving effect to the transactions contemplated hereby, the
Company will not be Insolvent (as hereinafter defined). For purposes of this
Agreement, “Insolvent” means (i) the Company is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, or (ii) the Company has unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted. The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the date hereof nor does it have
any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy or similar proceedings or any knowledge of any fact which
would reasonably lead a creditor to do so.
 
(hh) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
maintenance requirements.
 
(ii) [Intentionally Omitted].
 
(jj) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company, any agent or other person acting on behalf of the
Company or any Subsidiary, has (i) directly or indirectly, used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.
 
 
15

--------------------------------------------------------------------------------

 
 
(kk) Off-Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
 
(ll) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Notes or (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Notes.
 
(mm) Inventory. All inventory of the Company consists of a quality and quantity
usable and salable in the ordinary course of business, except for obsolete items
and items of below-standard quality, all of which have been or will be written
off or written down to net realizable value on the audited consolidated balance
sheet of the Company and its Subsidiaries as of December 31, 2012. The
quantities of each type of inventory (whether raw materials, work-in-process, or
finished goods) are not excessive, but are reasonable and warranted in the
present circumstances of the Company.
 
(nn) No Disagreements with Accountants. There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and the accountants formerly or presently employed by the Company.
 
Section 2.2 Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Company as follows as of the date hereof
and as of each Closing Date:
 
(a) Organization and Standing of the Purchaser. The Purchaser is a trust
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.
 
(b) Authorization and Power. The Purchaser has the requisite power and authority
to enter into and perform its obligations under the Transaction Documents and to
purchase the Notes being sold to it hereunder. The execution, delivery and
performance of the Transaction Documents by the Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary action, and no further consent or authorization of the Purchaser is
required. When executed and delivered by the Purchaser, the other Transaction
Documents shall constitute valid and binding obligations of the Purchaser
enforceable against the Purchaser in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
 
16

--------------------------------------------------------------------------------

 
 
(c) No Conflict. The execution, delivery and performance of the Transaction
Documents by the Purchaser and the consummation by the Purchaser of the
transactions contemplated thereby and hereby do not and will not (i) violate any
provision of the Purchaser’s charter or organizational documents, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Purchaser is a party or by which the Purchaser’s respective
properties or assets are bound, or (iii) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to the
Purchaser or by which any property or asset of the Purchaser are bound or
affected, except, in all cases, other than violations pursuant to clauses (ii)
or (iii) (with respect to federal and state securities laws) above, except, for
such conflicts, defaults, terminations, amendments, acceleration, cancellations
and violations as would not, individually or in the aggregate, materially and
adversely affect the Purchaser’s ability to perform its obligations under the
Transaction Documents.
 
(d) Acquisition for Investment. The Purchaser is purchasing the Notes solely for
its own account and not with a view to, or for sale in connection with, public
sale or distribution thereof. The Purchaser does not have a present intention to
sell the Notes, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution thereof to or through any person or entity;
provided, however, that by making the representations herein, the Purchaser does
not agree to hold the Notes for any minimum or other specific term and reserves
the right to dispose of it at any time in accordance with federal and state
securities laws applicable to such disposition. The Purchaser acknowledges that
it (i) has such knowledge and experience in financial and business matters such
that Purchaser is capable of evaluating the merits and risks of Purchaser’s
investment in the Company, (ii) is able to bear the financial risks associated
with an investment in the Notes and (iii) has been given full access to such
records of the Company and to the officers of the Company as it has deemed
necessary or appropriate to conduct its due diligence investigation. The
Purchaser understands that its investment in the Notes involves a high degree of
risk.
 
(e) Rule 144. The Purchaser understands that the Notes must be held indefinitely
unless they are registered under the Securities Act or an exemption from
registration is available. The Purchaser acknowledges that it is familiar with
Rule 144 of the rules and regulations of the Commission, as amended, promulgated
pursuant to the Securities Act (“Rule 144”), and that the Purchaser has been
advised that Rule 144 permits resales only under certain circumstances. The
Purchaser understands that to the extent that Rule 144 is not available, the
Purchaser will be unable to sell the Notes without either registration under the
Securities Act or the existence of another exemption from such registration
requirement.
 
(f) General. The Purchaser understands that the Notes are being offered and sold
in reliance on a transactional exemption from the registration requirements of
federal and state securities laws and the Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of the Purchaser to acquire
the Notes. The Purchaser understands that no United States federal or state
agency or any government or governmental agency has passed upon or made any
recommendation or endorsement of the Notes.
 
 
17

--------------------------------------------------------------------------------

 
 
(g) No General Solicitation. The Purchaser acknowledges that the Notes were not
offered to the Purchaser by means of any form of general or public solicitation
or general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, Internet website or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which the Purchaser was invited by any of the foregoing means of communications.
The Purchaser, in making the decision to purchase the Notes, has relied upon
independent investigation made by it and its advisors.
 
(h) Accredited Investor. The Purchaser is an “accredited investor” (as defined
in Rule 501 of Regulation D), and the Purchaser has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Notes. The Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act and the Purchaser is not a
broker-dealer. The Purchaser acknowledges that an investment in the Notes is
speculative and involves a high degree of risk.
 
(i) Certain Fees. The Purchaser has not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.
 
(j) Due Diligence. The Purchaser hereby represents that, in connection with the
Purchaser’s investment or the Purchaser’s decision to purchase the Notes, the
Purchaser has not relied on any statement or representation of any Person,
including any such statement or representation by the Company or any of its
controlling Persons, officers, directors, partners, agents and employees or any
of its respective attorneys, except as specifically set forth herein.
 
ARTICLE III
COVENANTS
 
For so long as any of the Notes are outstanding, the Company covenants with the
Purchaser as follows, which covenants are for the benefit of the Purchaser and
its permitted assignees.
 
Section 3.1 Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Notes to the Purchaser, or
their subsequent holders.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 3.2 Registration and Listing. The Company shall cause its Common Stock
to continue to be registered under Sections 12(b) or 12(g) of the Exchange Act,
to comply in all respects with its reporting and filing obligations under the
Exchange Act, to comply with all requirements related to any registration
statement filed pursuant to this Agreement, and to not take any action or file
any document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act, except as permitted herein. The Company will take all action
necessary to continue the listing or trading of its Common Stock on the Trading
Market. The Company will take all action reasonably necessary to continue the
listing and trading of its Common Stock on a Trading Market and will comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market. Subject to the terms of the
Transaction Documents, the Company further covenants that it will take such
further action as the Purchaser may reasonably request, all to the extent
required from time to time to enable the Purchaser to sell the Notes without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act. Upon the reasonable
request of the Purchaser, the Company shall deliver to the Purchaser a written
certification of a duly authorized officer as to whether it has complied with
the issuer requirements of Rule 144.
 
Section 3.3 Inspection Rights. Provided the same would not be in violation of
Regulation FD, the Company shall permit, during normal business hours and upon
reasonable request and reasonable notice, the Purchaser or any employees, agents
or representatives thereof, so long as the Purchaser shall beneficially own any
Notes, for purposes reasonably related to the Purchaser’s interests as a
debtholder, to examine the publicly available, non-confidential records and
books of account of, and visit and inspect the properties, assets, operations
and business of the Company, and to discuss the publicly available,
non-confidential affairs, finances and accounts of the Company with any of its
officers, consultants, directors and key employees. Nothing contained herein
shall be construed to limit any rights which a holder of any Notes may otherwise
have with respect to the books and records of the Company and its subsidiaries,
to inspect its properties or to discuss its affairs, finances and accounts.
 
Section 3.4 Compliance with Laws. The Company shall and shall cause each of its
subsidiaries to duly comply in all material respects with any material laws,
ordinances, rules and regulations of any foreign, federal, state or local
government or any agency thereof, or any writ, order or decree, and conform to
all valid requirements of governmental authorities relating to the conduct of
their respective businesses, properties or assets.
 
Section 3.5 Keeping of Records and Books of Account. The Company shall keep
adequate records and books of account, in which full, true and complete entries
will be made in accordance with GAAP consistently applied, reflecting all
financial transactions of the Company and its Subsidiaries, and in which, for
each fiscal year, all proper reserves for depreciation, depletion, obsolescence,
amortization, taxes, bad debts and other purposes in connection with its
business shall be made.
 
Section 3.6 Reporting Requirements. If the Commission ceases making the
Company’s periodic reports available via the Internet without charge, then the
Company shall furnish the following to the Purchaser so long as the Purchaser
shall beneficially own Notes:
 
 
19

--------------------------------------------------------------------------------

 
 
(a) Quarterly Reports filed with the Commission on Form 10-Q as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission;
 
(b) Annual Reports filed with the Commission on Form 10-K as soon as practical
after the document is filed with the Commission, and in any event within five
(5) days after the document is filed with the Commission; and
 
(c) Copies of all notices, information and proxy statements in connection with
any meetings that are, in each case, provided to holders of shares of Common
Stock, contemporaneously with the delivery of such notices or information to
such holders of Common Stock.
 
Section 3.7 Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
to perform of the Company under any Transaction Document.
 
Section 3.8 Use of Proceeds. The net proceeds from the sale of the Notes
hereunder shall be used by the Company for working capital, general corporate
purposes and the funding of the Company’s strategic initiatives and not to
redeem any Common Stock or securities convertible, exercisable or exchangeable
into Common Stock or to settle any outstanding litigation.
 
Section 3.9 Reporting Status. For so long as a Purchaser beneficially owns any
of the Notes, and until such time as all the Notes are saleable by the Purchaser
under Rule 144 under the Securities Act without regard to volume and manner of
sale limitations, the Company shall timely file all reports required to be filed
with the Commission pursuant to the Exchange Act, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
permit such termination. As long as the Purchaser owns Notes, the Company will
prepare and furnish to the Purchaser and make publicly available in accordance
with Rule 144 or any successor rule such information as is required for the
Purchaser to sell the Notes under Rule 144. The Company further covenants that
it will take such further action as any holder of Notes may reasonably request,
all to the extent required from time to time to enable such Person to sell such
Notes without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144.
 
Section 3.10 Disclosure of Transaction. The Company shall issue a press release
describing the material terms of the transactions contemplated hereby (the
“Press Release”) within two trading day following closing. The Company shall
also file with the Commission a Current Report on Form 8-K or include an
appropriate disclosure in its next periodic report (in either case the “Form
8-K”) describing the material terms of the transactions contemplated hereby as
soon as practicable following the date hereof, but in no event more than two (2)
Trading Days following such date, which Press Release and Form 8-K shall be
subject to prior review and reasonable comment by the Purchaser. “Trading Day”
means any day during which the principal exchange on which the Common Stock is
traded shall be open for trading.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 3.11 [Intentionally Omitted].
 
Section 3.12  [Intentionally Omitted].
 
Section 3.13 [Intentionally Omitted].
 
Section 3.14 [Intentionally Omitted].
 
Section 3.15 [Intentionally Omitted].
 
Section 3.16 [Intentionally Omitted].
 
Section 3.17 Additional Affirmative Covenants. The Company hereby covenants and
agrees, so long as any of the Notes remain outstanding, as follows:
 
(a) Maintenance of Corporate Existence. The Company shall and shall cause its
subsidiaries to, maintain in full force and effect its corporate existence,
rights and franchises and all material terms of licenses and other rights to use
licenses, trademarks, trade names, service marks, copyrights, patents or
processes owned or possessed by it and necessary to the conduct of its business.
 
(b) Maintenance of Office. The Company will maintain its principal office at the
address of the Company set forth in Section 7.4 of this Agreement where notices,
presentments and demands in respect of this Agreement and any of the Notes may
be made upon the Company, until such time as the Company shall notify the
holders of the Notes in writing, at least thirty (30) days prior thereto, of any
change of location of such office.
 
(c) Maintenance of Properties. The Company shall and shall cause its
Subsidiaries to, keep each of its properties necessary to the conduct of its
business in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and the Company shall and
shall its Subsidiaries to at all times comply with each material provision of
all leases to which it is a party or under which it occupies property.
 
(d) Payment of Taxes. The Company shall and shall cause its Subsidiaries to,
promptly pay and discharge, or cause to be paid and discharged when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, assets, property or business of the Company
and its Subsidiaries; provided, however, that any such tax, assessment, charge
or levy need not be paid if the validity thereof shall be contested timely and
in good faith by appropriate proceedings, if the Company or its Subsidiaries
shall have set aside on its books adequate reserves with respect thereto, and
the failure to pay shall not be prejudicial in any material respect to the
holders of the Notes, and provided, further, that the Company or its
Subsidiaries will pay or cause to be paid any such tax, assessment, charge or
levy forthwith upon the commencement of proceedings to foreclose any lien which
may have attached as security therefor.
 
 
21

--------------------------------------------------------------------------------

 
 
(e) Payment of Indebtedness. The Company shall and shall cause its Subsidiaries
to pay or cause to be paid all Indebtedness incident to the operations of the
Company or its Subsidiaries (including, without limitation, claims or demands of
workmen, materialmen, vendors, suppliers, mechanics, carriers, warehousemen and
landlords) which, if unpaid might become a lien (except for Permitted Liens
(defined below)) upon the assets or property of the Company or its Subsidiaries.
 
(f) Maintenance of Insurance. The Company shall and shall cause its Subsidiaries
to, keep its assets which are of an insurable character insured by financially
sound and reputable insurers against loss or damage by theft, fire, explosion
and other risks customarily insured against by companies in the line of business
of the Company or its Subsidiaries, in amounts sufficient to prevent the Company
and its Subsidiaries from becoming a co-insurer of the property insured; and the
Company shall and shall cause its Subsidiaries to maintain, with financially
sound and reputable insurers, insurance against other hazards and risks and
liability to persons and property to the extent and in the manner customary for
companies in similar businesses similarly situated or as may be required by law,
including, without limitation, general liability, fire and business interruption
insurance, and product liability insurance as may be required pursuant to any
license agreement to which the Company or its Subsidiaries is a party or by
which it is bound.
 
(g) Notice of Adverse Change. The Company shall promptly give notice to all
holders of any Notes (but in any event within seven (7) days) after becoming
aware of the existence of any condition or event which constitutes, or the
occurrence of, any of the following:
 
(i) any other event of noncompliance by the Company or its Subsidiaries under
this Agreement;
 
(ii) the institution or threatening of institution of an action, suit or
proceeding against the Company or any Subsidiaries before any court,
administrative agency or arbitrator, including, without limitation, any action
of a foreign government or instrumentality, which, if adversely decided, could
materially adversely affect the business, prospects, properties, financial
condition or results of operations of the Company and its Subsidiaries, taken as
a whole whether or not arising in the ordinary course of business; or
 
(iii) any information relating to the Company or any subsidiary which could
reasonably be expected to materially and adversely affect (A) the assets,
property, business or condition (financial or otherwise) of the Company, to the
extent that applicable provisions of the Exchange Act, Securities Act or rules
or regulations of a Trading Market would require disclosure of such information,
or (B) its ability to perform the terms of this Agreement.
 
Any notice given under this Section 3.17(g) shall specify the nature and period
of existence of the condition, event, information, development or circumstance,
the anticipated effect thereof and what actions the Company has taken and/or
proposes to take with respect thereto.
 
(h) Compliance With Agreements. The Company shall and shall cause its
Subsidiaries to comply in all material respects, with the terms and conditions
of all material agreements, commitments or instruments to which the Company or
any of its Subsidiaries is a party or by which it or they may be bound.
 
 
22

--------------------------------------------------------------------------------

 
 
(i) Protection of Licenses, etc. The Company shall, and shall cause its
Subsidiaries to, maintain, defend and protect to the best of their ability
licenses and sublicenses (and to the extent the Company or a Subsidiaries is a
licensee or sublicensee under any license or sublicense, as permitted by the
license or sublicense agreement), trademarks, trade names, service marks,
patents and applications therefor and other proprietary information owned or
used by it or them and shall keep duplicate copies of any licenses, trademarks,
service marks or patents owned or used by it, if any, at a secure place selected
by the Company.
 
(j) Further Assurances. From time to time the Company shall execute and deliver
to the Purchaser and the Purchaser shall execute and deliver to the Company such
other instruments, certificates, agreements and documents and take such other
action and do all other things as may be reasonably requested by the other party
in order to implement or effectuate the terms and provisions of this Agreement
and any of the Notes.
 
Section 3.18 Additional Negative Covenants. The Company hereby covenants and
agrees, so long as any of the Notes remains outstanding, it will not (and not
allow any of its Subsidiaries to), directly or indirectly, without the prior
written consent of the holders of a majority of the aggregate principal amount
of the then-outstanding Notes (the "Majority Holders"), as follows:
 
(a) Reclassification. Effect any reclassification of the Common Stock.
 
(b) Liens. Except as otherwise provided in this Agreement or the Security
Agreement, create, incur, assume or permit to exist any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of the Company or any
subsidiary under any conditional sale or other title retention agreement or any
capital lease, upon or with respect to any property or asset of the Company or
any Subsidiary (each a “Lien” and collectively, “Liens”), except that the
foregoing restrictions shall not apply to:
 
(i) liens for taxes, assessments and other governmental charges, if payment
thereof shall not at the time be required to be made, and provided such reserve
as shall be required by generally accepted accounting principles consistently
applied shall have been made therefor;
 
(ii) liens of workmen, materialmen, vendors, suppliers, mechanics, carriers,
warehouseman and landlords or other like liens, incurred in the ordinary course
of business for sums not then due or being contested in good faith, if an
adverse decision in which contest would not materially affect the business of
the Company;
 
(iii) liens securing indebtedness of the Company or any subsidiaries which is in
an aggregate principal amount not exceeding $500,000 and which liens are
subordinate to liens on the same assets held by the Purchaser;
 
(iv) statutory liens of landlords, statutory liens of banks and rights of
set-off, and other liens imposed by law, in each case incurred in the ordinary
course of business (i) for amounts not yet overdue or (ii) for amounts that are
overdue and that are being contested in good faith by appropriate proceedings,
so long as such reserves or other appropriate provisions, if any, as shall be
required by generally accepted accounting principles shall have been made for
any such contested amounts;
 
 
23

--------------------------------------------------------------------------------

 
 
(v) liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);
 
(vi) any attachment or judgment lien not constituting an Event of Default (as
that term is defined in the Notes);
 
(vii) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Company or any of its subsidiaries;
 
(viii) any (i) interest or title of a lessor or sublessor under any lease,
(ii) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (iii) subordination of the interest of the
lessee or sublessee under such lease to any restriction or encumbrance referred
to in the preceding clause (ii), so long as the holder of such restriction or
encumbrance agrees to recognize the rights of such lessee or sublessee under
such lease;
 
(ix) liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
 
(x) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;
 
(xi) liens securing obligations (other than obligations representing debt for
borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Company and its
subsidiaries; and
 
(xii) the replacement, extension or renewal of any lien permitted by this
Section 3.18(b) upon or in the same property theretofore subject or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the indebtedness secured thereby.
 
All of the Foregoing Liens described in subsections (i) – (xii) above shall be
referred to as “Permitted Liens”.
 
 
24

--------------------------------------------------------------------------------

 
 
(c) Indebtedness. Create, incur, assume, suffer, permit to exist, or guarantee,
directly or indirectly, any Indebtedness, excluding, however, from the operation
of this covenant:
 
(i) any Indebtedness or the incurring, creating or assumption of any
Indebtedness secured by liens permitted by the provisions of Section 3.18(b)
above;
 
(ii) the endorsement of instruments for the purpose of deposit or collection in
the ordinary course of business;
 
(iii) Indebtedness which may, from time to time be incurred or guaranteed by the
Company which in the aggregate principal amount does not exceed $500,000 and is
subordinate to the Notes;
 
(iv) Indebtedness under the Notes or disclosed in the Commission Documents filed
prior to the date hereof and otherwise existing on the date hereof;
 
(v) Indebtedness relating to contingent obligations of the Company and its
Subsidiaries under guaranties in the ordinary course of business of the
obligations of suppliers, customers, and licensees of the Company and its
Subsidiaries;
 
(vi) Indebtedness relating to loans from the Company to its Subsidiaries;
 
(vii) Indebtedness relating to capital leases in an amount not to exceed
$500,000;
 
(viii) accounts or notes payable arising out of the purchase of merchandise or
services in the ordinary course of business; or
 
(ix) Indebtedness (if any) expressly permitted by, and in accordance with, the
terms and conditions of this Agreement.
 
(d) [Intentionally Omitted].
 
(e) [Intentionally Omitted].
 
(f) Loans and Advances. Except for loans and advances outstanding as of the
Closing Date and for travel and other business expenses advanced to employees in
the ordinary course of business, directly or indirectly, make any advance or
loan to, or guarantee any obligation of, any Person, except for intercompany
loans or advances and those provided for in this Agreement.
 
(g) Transactions with Affiliates.
 
(i) Make any intercompany transfers of monies or other assets in any single
transaction or series of transactions, except as otherwise permitted in this
Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
(ii) Engage in any transaction with any of the officers, directors, employees or
affiliates of the Company or of its subsidiaries, except on terms no less
favorable to the Company or the subsidiary as could be obtained in an arm’s
length transaction, except for employment agreements and other compensation
arrangements with employees, service providers and directors made in the
ordinary course of the Company’s business.
 
(iii) Divert (or permit anyone to divert) any business or opportunity of the
Company or subsidiary to any other corporate or business entity.
 
(h) Other Business. Enter into or engage, directly or indirectly, in any
business other than the business currently conducted or proposed to be conducted
as of the date of this Agreement by the Company or any Subsidiary.
 
(i) Investments. Make any investments in, or purchase any stock, option,
warrant, or other security or evidence of Indebtedness of, any Person (exclusive
of any subsidiary), other than obligations of the United States Government or
certificates of deposit or other instruments maturing within one year from the
date of purchase from financial institutions with capital in excess of $50
million; provided that the Company may make investments not to exceed $1,000,000
outside of the foregoing requirements; and further provided that, the Company
may acquire or invest in entities that are engaged in businesses substantially
related to the businesses operated by the Company as of the date hereof.
 
For purposes of this Article III, the term “Subsidiary” shall be deemed to
include any subsidiary of the Company acquired or formed after the date hereof.
 
ARTICLE IV
CONDITIONS
 
Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Notes. The obligation hereunder of the Company to close and issue
and sell the Notes to the Purchaser at each Closing is subject to the
satisfaction or waiver, at or before each Closing of the conditions set forth
below; provided that the condition set forth in (e) below must be satisfied at
or before the initial Closing only. These conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion.
 
(a) Accuracy of the Purchaser’s Representations and Warranties. The
representations and warranties of the Purchaser shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of each Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of such date.
 
(b) Performance by the Purchaser. The Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to each Closing Date.
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
(d) Delivery of Purchase Price. The Company shall have received from the
Purchaser the applicable Release Amount.
 
(e) Delivery of Transaction Documents. The Transaction Documents shall have been
duly executed and delivered by the Purchaser to the Company.
 
Section 4.2 Conditions Precedent to the Obligation of the Purchaser to Close and
to Purchase the Notes. The obligation hereunder of the Purchaser to purchase the
Notes and consummate the transactions contemplated by this Agreement is subject
to the satisfaction or waiver, at or before each Closing, of each of the
conditions set forth below; provided that those conditions set forth in (f)
through (j) below, must be satisfied at or before the initial Closing only.
These conditions are for the Purchaser’s sole benefit and may be waived by the
Purchaser at any time in its sole discretion.
 
(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects (except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date when made and as of each Closing Date as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.
 
(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to each Closing Date.
 
(c) No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the Commission or the Nasdaq Stock Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to each Closing), and, at any time prior to
the Closing Date, trading in securities generally as reported by Bloomberg
Financial Markets (“Bloomberg”) shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported by Bloomberg, or on the New York Stock Exchange, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities, nor shall there have occurred any material outbreak or escalation
of hostilities or other national or international calamity or crisis of such
magnitude in its effect on, or any material adverse change in any financial
market which, in each case, in the judgment of the Purchaser, makes it
impracticable or inadvisable to purchase the Notes.
 
(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
 
27

--------------------------------------------------------------------------------

 
 
(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(f) Opinion of Counsel. The Purchaser shall have received an opinion of counsel
to the Company, substantially in the form of Exhibit C hereto, with such
exceptions and limitations as shall be reasonably acceptable to counsel to the
Purchaser.
 
(g) Secretary’s Certificate. The Company shall have delivered to the Purchaser a
secretary’s certificate, as to (i) the resolutions adopted by the Board of
Directors approving the transactions contemplated hereby, (ii) the Certificate,
(iii) the Bylaws, each as in effect at such Closing, and (iv) the authority and
incumbency of the officers of the Company executing the Transaction Documents
and any other documents required to be executed or delivered in connection
therewith.
 
(h) Officer’s Certificate. On each Closing Date, the Company shall have
delivered to the Purchaser a certificate signed by an executive officer on
behalf of the Company, dated as of such Closing Date, confirming the accuracy of
the Company’s representations, warranties and covenants as of such Closing Date
and confirming the compliance by the Company with the conditions precedent set
forth in paragraphs (a)-(e) of this Section 4.2 as of such Closing Date
(provided that, with respect to the matters in paragraphs (d) and (e) and (j) of
this Section 4.2, such confirmation shall be based on the knowledge of the
executive officer after due inquiry).
 
(i) Other Agreements. The Company shall have executed and delivered the Security
Agreement to the Purchaser.
 
(j) Material Adverse Effect. No Material Adverse Effect shall have occurred at
or before such Closing Date.
 
ARTICLE V
CERTIFICATE LEGEND
 
Section 5.1 Legend. Each Note shall be stamped or otherwise imprinted with a
legend substantially in the following form (in addition to any legend required
by applicable state securities or “blue sky” laws):
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR AMBIENT CORPORATION SHALL HAVE
RECEIVED AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.
 
 
28

--------------------------------------------------------------------------------

 
 
The Notes shall not contain any legend (including the legend set forth in
Section 5.1 hereof), and the Company agrees to use best efforts to deliver
unlegended Notes to the holder thereof within five business days following the
request of such holder upon the occurrence of, (i) while a registration
statement covering the resale of such security is effective under the Securities
Act, or (ii) following any sale of a Note pursuant to Rule 144, or (iii) if such
Notes are eligible for sale under Rule 144 without regard to volume or manner of
sale limitations, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the Staff of the Commission).
 
Section 5.2 [Intentionally Omitted].
 
Section 5.3 Sales by Purchaser. The Purchaser agrees that the removal of the
restrictive legend from the Notes as set forth in Section 5.1 is predicated upon
the Company’s reliance that the Purchaser will sell any securities pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom.
 
ARTICLE VI
INDEMNIFICATION
 
Section 6.1 Company Indemnity. The Company agrees to indemnify and hold harmless
the Purchaser (and its respective directors, officers, affiliates, agents,
successors and assigns) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the Purchaser
as a result of (a) any inaccuracy in or breach of the representations,
warranties or covenants made by the Company herein as such are incurred, except
to the extent that such amounts result from the Purchaser’s failure to perform
any covenant or agreement contained in this Agreement or the Purchaser’s or its
officer’s, director’s, employee’s or agent’s illegal or willful misconduct,
gross negligence, misrepresentations, recklessness or bad faith (in each case,
as determined by a non-appealable judgment to such effect or a judgment not
appealed in the requisite time period) in performing its obligations under this
Agreement or (b) any action instituted against the Purchaser, or any of its
respective Affiliates, by any stockholder of the Company who is not an Affiliate
of the Purchaser, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of the
Purchaser’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings the Purchaser may have with any
such stockholder or any violations by the Purchaser of state or federal
securities laws or any conduct by the Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance).
 
 
29

--------------------------------------------------------------------------------

 
 
Section 6.2 Indemnification Procedure. Any party entitled to indemnification
under this Article VI (an “indemnified party”) will give written notice to the
indemnifying party of any matter giving rise to a claim for indemnification
(“Notice”); provided, that the failure of any party entitled to indemnification
hereunder to give notice as provided herein shall not relieve the indemnifying
party of its obligations under this Article VI except to the extent that the
indemnifying party is actually prejudiced by such failure to give notice. In
case any such action, proceeding or claim is brought against an indemnified
party in respect of which indemnification is sought hereunder, the indemnifying
party shall be entitled to participate in and, unless in the reasonable judgment
of the indemnifying party a conflict of interest between it and the indemnified
party exists with respect to such action, proceeding or claim (in which case the
indemnifying party shall be responsible for the reasonable fees and expenses of
one separate counsel for the indemnified parties), to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party. In the event that
the indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the indemnified party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense (but not control) with counsel of its choice at its
sole cost and expense. The indemnifying party shall not be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent. Notwithstanding anything in this Article VI to the contrary, the
indemnifying party shall not, without the indemnified party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim. Subject to the conditions of this Article
VI, the indemnification obligations to defend the indemnified party required by
this Article VI shall be made by periodic payments of the amount thereof during
the course of investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred, so long as the indemnified party
shall refund such moneys if it is ultimately determined by a court of competent
jurisdiction that such party was not entitled to indemnification. The indemnity
agreements contained herein shall be in addition to (a) any cause of action or
similar rights of the indemnified party against the indemnifying party or
others, and (b) any liabilities the indemnifying party may be subject to
pursuant to the law. No indemnifying party will be liable to the indemnified
party under this Agreement to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to the indemnified party’s breach of
any of the representations, warranties or covenants made by such party in this
Agreement or in the other Transaction Documents.
 
 
30

--------------------------------------------------------------------------------

 
 
ARTICLE VII
MISCELLANEOUS
 
Section 7.1 Fees and Expenses. The Company shall bear its own expenses and legal
fees incurred on its behalf with respect to the negotiation, execution and
consummation of the transactions contemplated by this Agreement. The Company
shall pay all reasonable fees and expenses incurred by the Purchaser in
connection with the enforcement of this Agreement or any of the other
Transaction Documents, including, without limitation, all reasonable attorneys’
fees and expenses.
 
Section 7.2 Specific Performance; Consent to Jurisdiction; Venue.
 
(a) The Company and the Purchaser acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
(b) The parties agree that venue for any dispute arising under this Agreement
will lie exclusively in the state or federal courts located in New York County,
New York, and the parties irrevocably waive any right to raise forum non
conveniens or any other argument that New York is not the proper venue. The
parties irrevocably consent to personal jurisdiction in the state and federal
courts of the state of New York. The Company and the Purchaser consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 7.2 shall affect
or limit any right to serve process in any other manner permitted by law. The
Company agrees to pay all costs and expenses of enforcement of the Transaction
Documents, including, without limitation, reasonable attorneys’ fees and
expenses. The parties hereby waive all rights to a trial by jury.
 
Section 7.3 Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor the
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the Purchaser. Any amendment or waiver
effected in accordance with this Section 7.3 shall be binding upon the Purchaser
(and their permitted assigns) and the Company.
 
Section 7.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the third business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:
 
 
31

--------------------------------------------------------------------------------

 
 

If to the Company:
Ambient Corporation
7 Wells Avenue
Newton, Massachusetts 02459
Attention: Chief Executive Officer
Tel. No.: (617) 332-0004
Fax No.: (617) 663-6191
   
with copies (which copies
shall not constitute notice
to the Company) to:
Aboudi & Brounstein Law Offices
3 Gavish Street
Kfar Saba Ind. Zone 44641 Israel
Attention: Mr. David Aboudi
Tel No.: +972-9-764-4833
Fax No.: +972-9-764-4834
    If to the Purchaser:
Vicis Capital Master Fund
445 Park Avenue, Suite 1043
New York, NY 10022
Phone: (212) 909-4600
Fax: (212) 909-4601
Attn: Shad Stastney
    with a copy to:
Hoyt R. Stastney, Esq.
Quarles & Brady LLP
411 East Wisconsin Avenue
Milwaukee, WI 53202
Phone: (414) 277-5143
Fax: (414) 978-8968

 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto pursuant to the
provisions of this Section 7.4.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 7.5 Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
 
Section 7.6 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 7.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After each
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement. Subject to
Section 5.1 hereof, the Purchaser may assign the Notes and its rights under this
Agreement and the other Transaction Documents and any other rights hereto and
thereto without the consent of the Company.
 
Section 7.8 No Third Party Beneficiaries. Except as contemplated by Article VI
hereof, this Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns and is not for the benefit of,
nor may any provision hereof be enforced by, any other person.
 
Section 7.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
Section 7.10 Survival. The representations and warranties of the Company and the
Purchaser shall survive the execution and delivery hereof and the Closing
hereunder.
 
Section 7.11 Counterparts. This Agreement may be executed in any number of
counterparts (including those delivered by facsimile or other electronic means),
all of which taken together shall constitute one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart.
 
 
33

--------------------------------------------------------------------------------

 
 
Section 7.12 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
Section 7.13 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchaser or the Company, the Company and the Purchaser shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Transaction
Documents.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
34

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized officers as of the date first
above written.
 

 
AMBIENT CORPORATION
            By:  /s/ John J. Joyce      
Name: John J. Joyce
     
Title: Chief Executive Officer
                    PURCHASER:            
VICIS CAPITAL MASTER FUND,
a sub-trust of Vicis Capital Master Series Trust
By: Vicis Capital, LLC, its investment advisor
            By: /s/ Keith W. Hughes       Name: Keith W. Hughes       Title:
Chief Financial Officer  

 
 
 
 
35

--------------------------------------------------------------------------------